Citation Nr: 0410890	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial disability evaluation for 
service-connected chondromalacia of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial disability evaluation for 
service-connected atopic dermatitis and xerosis (claimed as acne 
vulgaris).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to January 
1989 and from August 1990 to April 1991. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Atlanta, 
Georgia (RO).  In relevant part, that rating decision granted 
service connection for chondromalacia of the left knee and 
assigned it a noncompensable disability rating, effective March 
1996.  It also denied service connection for acne vulgaris.  The 
veteran filed a notice of disagreement (NOD) with this rating 
decision.

A February 1999 rating decision increased the initial disability 
evaluation assigned to the veteran's service-connected 
chondromalacia to 10 percent rating, effective March 1996.  

In September 1999, the veteran testified before the undersigned 
Veteran's Law Judge, who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Board issued a decision in December 1999.  In relevant part, 
the Board's decision found the veteran's claim for entitlement to 
service connection for a skin-disorder, diagnosed as acne 
vulgaris, well-grounded; it remanded that issue for further 
development.  The Board also remanded the veteran's claim for 
entitlement to an initial disability evaluation in excess of the 
10 percent assigned to her service-connected left knee 
chondromalacia, for further development.  

In a subsequent rating decision, dated in June 2002, the RO 
granted the veteran's claim for entitlement to service connection 
for atopic dermatitis and xerosis, claimed as acne vulgaris.  In 
July 2003, the veteran filed a statement in support of the claim 
(Form 21-4138), which the Board interprets as an NOD with the 
initial disability evaluation assigned to her service-connected 
skin condition.  As of the date of this Remand, no statement of 
the case has been issued in connection with the veteran's claim 
for an increased initial disability rating assigned to her skin 
condition.
 
The Board is cognizant of the fact that it has been several years 
since the December 1999 Remand, and that the veteran's case was in 
adjudicative status for several years prior to that Remand.  As 
such, the Board wishes to express its regret at the further delay 
in the resolution of these issues, and to reassure the veteran 
that it would not be undertaking this additional development if it 
were not absolutely necessary based upon the facts of this case.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  See also, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to complete a 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
and Charles v. Principi, 16 Vet. App. 370 (2002).  Such 
notification includes informing the veteran and his or her 
representative of the VCAA, the criteria used to adjudicate the 
appealed claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information necessary 
from the veteran.  

The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The medical evidence of record 
indicates the veteran's knee mobility is limited and that she 
suffers from pain and stiffness of her weightbearing joints.  As a 
result, the Board concludes further development is necessary in 
order to accurately assess the veteran's knee disability.  

In addition, as set forth above, the veteran filed a statement in 
support of the claim (Form 21-4138) dated in July 2003, which the 
Board interprets as her NOD with the initial disability evaluation 
assigned to her service-connected skin disorder.  The U.S. Court 
of Appeals for Veterans Claims held in Manlincon v. West, 12 Vet. 
App. 238 (1999), that when a notice of disagreement is filed, the 
Board should remand, rather than refer, the issue to the RO for 
the issuance of a statement of the case.  Id.  

Given a recent decision of the United States Court of Appeals for 
the Federal Circuit that invalidated 38 C.F.R. § 19.9(a)(2), any 
necessary development must be accomplished by remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of her appeal and to ensure due process, this 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on her part:

1. To the extent the veteran's claim for entitlement to an 
increased initial disability rating for a skin condition is not 
granted, the RO must issue an SOC with respect to this issue.

2.	The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a pertinent VA 
examination to determine the nature and extent of her service-
connected chondromalacia of the left knee.  The claims folder must 
be made available to and reviewed by the examiners in conjunction 
with this examination.  Any testing deemed necessary, including X-
rays, should be performed.  

The examiner should obtain from the veteran her detailed clinical 
history.  All pertinent pathology associated with the service-
connected left knee disability, which is shown on examination, 
should be acknowledged in the report of the evaluation.  Further, 
the examiner should provide the specific ranges of motion of the 
veteran's left knee.  

Also, the examiner should note whether the veteran's left knee 
exhibits weakened movement, excess fatigability, or incoordination 
attributable to the service-connected disability.  If feasible, 
this determination should be expressed in terms of the degree of 
additional range of motion lost.  The examiner should also express 
an opinion as to the degree to which pain could significantly 
limit functional ability during flare-ups or when the veteran uses 
her left knee repeatedly over a period of time.  The examiner 
should review the private and VA medical examination reports 
contained in the C-file as well as the results of any testing, 
prior to reaching his or her conclusions.  In addition, this 
review should be noted in the examination report.

3.	The RO should then readjudicate the issue of entitlement to a 
disability evaluation greater than 10 percent for the service-
connected chondromalacia of the veteran's left knee.  If the 
decision remains in any way adverse to the veteran, she and her 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include the applicable 
law and regulations considered pertinent to the issue currently on 
appeal as well as a summary of the evidence received since the 
issuance of the SSOC in June 2003.  An appropriate period of time 
should be allowed for response.  

4.	In addition, the RO must review the claims file including 
this remand and ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5102 and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003) (the "VCAA"), Quartuccio, 
supra and any other applicable legal precedent.  This includes 
informing the appellant of the time she has in which to submit 
additional evidence.  The veteran and her attorney are hereby 
notified that following the issuance of the SOC concerning the 
veteran's claim for entitlement to an increased initial disability 
evaluation for her service connected skin condition, the veteran 
must perfect a timely substantive appeal if she desires appellate 
review of this issue by the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2003). 

5.		If and only if a timely appeal of the issue of 
entitlement to an increased initial disability evaluation for the 
veteran's service connected skin condition is presented, the case 
should be returned to the Board for adjudication of any such 
issue.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2003) failure to report to the 
scheduled VA examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 







(CONTINUED ON NEXT PAGE)


addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





